DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/271,118, filed on February 24, 2021.

Oath/Declaration
Oath/Declaration as filed on February 24, 2021 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, acronym “OLED” recited in third line of claim 1 renders the claim indefinite, because the meaning of the acronym is not apparent.  Examiner recommends applicant amend claim 1, without adding new matter, in a way that clarifies the acronym. See MPEP § 2173.05(a)  Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) are: “an aperture means limiting” and “the aperture means has a depth of field at which both the fingerprint and the opaque portion of the OLED are in focus” in claims 2 and 6 respectively are considered to read on light-shielding dam 17 (pg. 10, Lines 17-21; 17 FIG. 1).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 1 recites limitation “the fingerprint” in fifth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the fingerprint” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what fingerprint is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 6 recites limitations “the fingerprint” and “the opaque portion” in third line of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the fingerprint” and “the opaque portion” for a first time without previously reciting the terms in the claim or in a claim from which claim 6 depends, which even further creates lack of clarity in regard to exactly what fingerprint and opaque portion are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., U.S. Patent Application Publication 2018/0012069 A1 (hereinafter  Chung I), in view of Duparre et al., U.S. Patent Application Publication 2012/0026093 A1 (hereinafter Duparre).
Regarding claim 1, Chung I teaches an under-display-type fingerprint authentication sensor module (10 FIGS. 1-4, and 27, paragraph[0035] of Chung I teaches referring to FIG. 1, a fingerprint sensing system 10 may include a display panel 11 and a fingerprint sensor 12; the fingerprint sensor 12 illustrated in FIG. 1 may be an optical fingerprint sensor which recognizes a fingerprint by sensing light, which is reflected by ridges of the fingerprint and valleys between the ridges, through an image sensor; according to an example embodiment, the fingerprint sensor 12 may include a pinhole mask 12_1 through which the light reflected by the fingerprint passes and an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal; according to an example embodiment, the pinhole mask 12_1 may be implemented as an opaque material so that light is allowed to pass through pinholes, whereas the light is blocked from passing through a region in which the pinholes are not formed; and also, according to an example embodiment, the pinhole mask 12_1 may be implemented as a material having a low reflectivity, and See also at least paragraphs[0036]-[0037], and [0163] of Chung I (i.e., Chung I teaches a fingerprint sensing system having an organic light-emitting diode (OLED) display panel with and OLED layer, and a fingerprint sensor)), comprising: 
a cover glass where a finger is placed; a display formed from an OLED which is placed below the cover glass (FIGS. 1-4, and 27, paragraph[0041] of Chung I teaches the fingerprint sensor 12 senses a fingerprint which comes in contact with the display panel 11 or is located near the display panel 11; in the fingerprint sensing system 10 according to example embodiments of inventive concepts, a fingerprint touched on a display of a wearable device such as a smart phone or the like may be recognized without the need of mounting a separate button for fingerprint recognition; and for example, when the display panel 11 corresponds to an OLED display panel and the fingerprint of a user is placed on the cover glass of the display panel 11, the light emitted from the OLED in the display panel 11 may be transmitted to and reflected by the fingerprint of the user as a light source, and the reflected light may be transmitted through the backplane of the display panel and transmitted to the image sensor 12_2 through the pinhole mask 12_1 (i.e., Chung I teaches, in light of FIG. 1, a fingerprint of a user placed on a cover glass of the OLED display panel)); 
an image forming unit placed below the display and having an array of a plurality of microlens focusing light from the fingerprint (1850 FIGS. 1-4, and 27, paragraph[0164] of Chung I teaches according to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850; the micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840; for example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes; also, a molding located at an edge region in the fingerprint sensor package 1800 may be used as a unit for supporting the micro-lens array 1850; and or example, the micro-lens array 1850 may be attached to the molding located at the edge region, and See also at least paragraphs[0163], [0165]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package with a micro-lens array, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light)); and; a detection module placed below the image forming unit and including an image sensor to capture an image captured by the image forming unit, (1820 FIGS. 1-4, and 27, paragraph[0165] of Chung I teaches according to the structure illustrated in FIG. 27, light emitted from a light source (e.g., an OLED) of the display panel may be reflected by a fingerprint and transmitted to the image sensor 1820 through the micro-lens array 1850 and the pinhole mask 1840; in this case, in a path of the light transmitted to the image sensor 1820, a focus by the micro-lens array 1850 may be formed, and a focus by the pinhole mask 1840 may be formed; and that is, by such a structure, the light collected by the micro-lens array 1850 may be transmitted to the pinhole mask 1840, and an amount of light sensed by the image sensor 1820 may be increased, and See also at least paragraphs[0163]-[0164], [0166]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package with a micro-lens array, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light)); but does not expressly teach wherein a light-shielding film is formed that surrounds each of the plurality of microlenses and that limits light entering from the plurality of microlenses to the image sensor.
However, Duparre teaches wherein a light-shielding film is formed that surrounds each of the plurality of microlenses and that limits light entering from the plurality of microlenses to the image sensor (22 FIG. 1, paragraph[0078] of Duparre teaches the aperture diaphragm arrangement 22, on the imaging side, prevents penetration of light in the regions between the individual lenses (30, 30' etc.) of the microlens array 3; and to a similar degree, the aperture diaphragm in the illumination array prevents light from being radiated from the source 4 in an undesired direction (e.g. directly onto the detectors of the image sensor or from behind onto the microlens array (restriction of the radiation angle) (i.e., Duparre teaches an aperture diaphragm interposed between microlenses)).
Furthermore, Chung I and Duparre are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably image an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Chung I based on Duparre wherein a light-shielding film is formed that surrounds each of the plurality of microlenses and that limits light entering from the plurality of microlenses to the image sensor.  One reason for the modification as taught by Duparre is to prevent light from radiating in an undesirable direction (paragraph[0078] of Duparre).
Regarding claim 2, Chung I and Duparre teach the under-display-type fingerprint authentication sensor module according to claim 1, further comprising: an aperture means limiting incident light incident from the cover glass to the image sensor (1840 FIGS. 1-4, and 27, paragraph[0165] of Chung I teaches according to the structure illustrated in FIG. 27, light emitted from a light source (e.g., an OLED) of the display panel may be reflected by a fingerprint and transmitted to the image sensor 1820 through the micro-lens array 1850 and the pinhole mask 1840; in this case, in a path of the light transmitted to the image sensor 1820, a focus by the micro-lens array 1850 may be formed, and a focus by the pinhole mask 1840 may be formed; and that is, by such a structure, the light collected by the micro-lens array 1850 may be transmitted to the pinhole mask 1840, and an amount of light sensed by the image sensor 1820 may be increased, and See also at least paragraphs[0163]-[0164], [0166]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package with a micro-lens array and pinhole mask, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light and the pinhole mask with opaque structures that also focuses the light and blocks others lights transmitted through a region except through the micro-lens array)).
Regarding claim 6, Chung I and Duparre teach the under-display-type fingerprint authentication sensor module according to claim 2, wherein the aperture means has a depth of field at which both the fingerprint and the opaque portion of the OLED are in focus (FIGS. 1-4, 27, and 31A paragraph[0184] of Chung I teaches the pinhole mask 2121 may include a plurality of pinholes and each of the pinholes may form a focus of light reflected and transmitted by a fingerprint; and also, the display panel 2110 may include OLEDs which emit light of a plurality of colors by themselves without backlight, and OLEDs which emit light of at least some of the plurality of colors among the OLEDs may be used for a fingerprint sensing operation, and See also at least paragraph[0199] of Chung I (i.e., Chung I teaches a pinhole mask with a plurality of pinholes that forms a focus light reflected and transmitted by a fingerprint)).
Regarding claim 7, Chung I and Duparre teach an under-display-type finger print authentication device including a sensor module for the under-display-type finger authentication sensor module according to claim 1 (1800 FIGS. 1-4, and 27, paragraph[0163] of Chung I teaches referring to FIG. 27, a fingerprint sensor package 1800 may include a package substrate 1810, an image sensor 1820 mounted on the package substrate 1810, and a pinhole mask 1840 located on the image sensor 1820; also, a support 1830 for supporting the pinhole mask 1840 may be formed on the image sensor 1820; in the same or similar way as described above, the image sensor 1820 may include a sensor chip and a logic chip, and a molding corresponding to a package cover may be formed in the fingerprint sensor package 1800; and also, the fingerprint sensor package 1800 may be attached to a display panel including a light source such as an OLED or the like, and See also at least paragraphs[0164]-[0165], [0166]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package, for the fingerprint sensing system, with a micro-lens array, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light)).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung I, in view of Duparre, and Nilsson et al., U.S. Patent Application Publication 2020/0380237 A1 (hereinafter Nilsson).
Regarding claim 3, Chung I and Duparre teach the under-display-type fingerprint authentication sensor module according to claim 2, wherein the aperture means includes a light-shielding dam; and squeezes the light from the cover glass to the array of microlenses (FIGS. 1-4, and 27, paragraph[0165] of Chung I teaches according to the structure illustrated in FIG. 27, light emitted from a light source (e.g., an OLED) of the display panel may be reflected by a fingerprint and transmitted to the image sensor 1820 through the micro-lens array 1850 and the pinhole mask 1840; in this case, in a path of the light transmitted to the image sensor 1820, a focus by the micro-lens array 1850 may be formed, and a focus by the pinhole mask 1840 may be formed; and that is, by such a structure, the light collected by the micro-lens array 1850 may be transmitted to the pinhole mask 1840, and an amount of light sensed by the image sensor 1820 may be increased, and See also at least paragraphs[0163]-[0164], [0166]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package with a micro-lens array and pinhole mask, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light and the pinhole mask with opaque structures that also focuses the light and blocks others lights transmitted through a region except through the micro-lens array)); but do not expressly teach surrounding each of the microlenses.
However, Nilsson teaches surrounding each of the microlenses (FIG. 1, paragraph[0059] of Nilsson teaches the biometric imaging device 100 further comprises a transparent substrate 112 arranged to cover the image sensor 108, an opaque layer 114 covering an upper surface of the transparent substrate 112; the opaque layer 114 further comprises a plurality of separate openings 116, arranged at a distance from each other; and a plurality of microlenses 118; each microlens 118 is arranged in a respective opening 116 of the opaque layer 114 in the same plane as the opaque layer 114; and moreover, the microlens 118 has the same size and shape as the opening 116 to prevent any stray light which has not passed through the microlens 118 from reaching the image sensor 108 (i.e., Nilsson teaches an opaque layer that circumscribes microlenses)).
Furthermore, Chung I, Duparre, and Nilsson are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably image an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Chung I based on Duparre and Nilsson such that the aperture means includes the light-shielding dam surrounding each of the microlenses and squeezes the light from the cover glass to the array of microlenses.  One reason for the modification as taught by Duparre is to prevent light from radiating in an undesirable direction (paragraph[0078] of Duparre).  Another reason for the modification as taught by Nilsson is to provide a suitable configuration to redirect light and capture an image of a finger (paragraphs[0057]-[0061] of Nilsson).
Regarding claim 5, Chung I and Duparre teach the under-display-type fingerprint authentication sensor module according to claim 2, wherein the image sensor includes a plurality of photoelectric conversion unit, each of the plurality of photoelectric conversion unit is disposed in a recess (PD FIGS. 1-4, and 27, paragraph[0037] of Chung I teaches meanwhile, the fingerprint sensor 12 may be implemented as a semiconductor chip or semiconductor package and attached to one surface of the display panel 11; according to one example embodiment, the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed; according to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented; and in the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs (i.e., Chung I teaches photodiodes recessed within an image sensor)); but do not expressly teach surrounded by a protrusion provided on the substrate, and the aperture means includes the protrusion.
However, Nilsson teaches surrounded by a protrusion provided on the substrate, and the aperture means includes the protrusion (114 FIG. 1, paragraph[0059] of Nilsson teaches the biometric imaging device 100 further comprises a transparent substrate 112 arranged to cover the image sensor 108, an opaque layer 114 covering an upper surface of the transparent substrate 112; the opaque layer 114 further comprises a plurality of separate openings 116, arranged at a distance from each other; and a plurality of microlenses 118; each microlens 118 is arranged in a respective opening 116 of the opaque layer 114 in the same plane as the opaque layer 114; and moreover, the microlens 118 has the same size and shape as the opening 116 to prevent any stray light which has not passed through the microlens 118 from reaching the image sensor 108 (i.e., Nilsson teaches an opaque layer that circumscribes microlenses)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung I, in view of Duparre, and Jones et al., U.S. Patent Application Publication 2017/0220844 A1 (hereinafter Jones).
Regarding claim 4, Chung I and Duparre teach the under-display-type fingerprint authentication sensor module according to claim 2, wherein the aperture means includes a plurality of apertures (1840 FIGS. 1-4, and 27, paragraph[0165] of Chung I teaches according to the structure illustrated in FIG. 27, light emitted from a light source (e.g., an OLED) of the display panel may be reflected by a fingerprint and transmitted to the image sensor 1820 through the micro-lens array 1850 and the pinhole mask 1840; in this case, in a path of the light transmitted to the image sensor 1820, a focus by the micro-lens array 1850 may be formed, and a focus by the pinhole mask 1840 may be formed; and that is, by such a structure, the light collected by the micro-lens array 1850 may be transmitted to the pinhole mask 1840, and an amount of light sensed by the image sensor 1820 may be increased, and See also at least paragraphs[0163]-[0164], [0166]-[0170], and [0199] of Chung I (i.e., Chung I teaches a fingerprint sensor package with a micro-lens array and pinhole mask, attached below the OLED display panel, wherein the micro-lens array has a plurality of micro-lenses that focuses light and the pinhole mask with opaque structures that also focuses the light and blocks others lights transmitted through a region except through the micro-lens array)); but do not expressly teach formed between the cover glass and the display and squeezes the light incident from the fingerprint to the image forming unit.
However, Jones teaches formed between the cover glass and the display and squeezes the light incident from the fingerprint to the image forming unit (FIG. 10, paragraph[0079] of Jones teaches the exemplary implementation of FIG. 10 uses the red and green illumination from a display with the light detection being performed by an optical fingerprint sensor under the display; FIG. 10 is a block diagram of an example optical fingerprint sensor sensing red and green light through an aperture layer 1002 in a display stack 1010 (e.g., the aperture layer 1002 is provided beneath the display elements based on apertures corresponding to gaps in TFT/OLED features of the display stack or based on a separate layer with apertures provided below the TFT/OLED features, for example, as discussed above with respect to FIGS. 4 and 7); red and green light from the display elements of the display stack 1010 (e.g., from red and green sub-pixels) are used to illuminate a finger on an input surface at the top of or above cover glass 1041; the cover glass 1041 is attached to a polarizer (or “polarizer film”) 1043, and the polarizer 1043 is attached to the display stack 1010; and below the display stack 1010 is an image sensor 1031 configured to detect light (e.g., red and green light) from the display elements reflected from the sensing region (i.e., Jones teaches an aperture layer disposed between a display and cover glass)).
Furthermore, Chung I, Duparre, and Jones are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably image an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Chung I based on Duparre and Jones to have the aperture means include a plurality of apertures formed between the cover glass and the display and squeezes the light incident from the fingerprint to the image forming unit.  One reason for the modification as taught by Duparre is to prevent light from radiating in an undesirable direction (paragraph[0078] of Duparre).  Another reason for the modification as taught by Jones is to suitably illuminate a finger on an input surface of a cover glass, and to detect light from display elements reflected from a sensing region on the input surface (paragraph[0079] of Jones).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621